DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 23 Nov 2021.
Claims 1 and 11 have been amended. 
Claims 2, 10, 12-15, 20 were previously canceled. 
Claims 1, 3-9, 11, 16-19, 21-26 are currently pending and have been examined.
This action is made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 3-9, 11, 16-19, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Clam 1 and 11 as amended contains recitation of “wherein the base model is independent of the request and generated using relevant parameters of existing studies” for which inadequate support appears in the specification.  At para. [0038], the specification discloses: “The base model may be independent of the request and any other search parameters” which addresses the first part of the limitation. At para. [0039], the specification states, “The modeling engine 240 may generate the base model by first collecting existing studies…A more exhaustive base model may be generated when a greater number of studies are used to generate the model. After collecting the studies, the modeling engine 240 may sort the studies in preparation for subsequent processing. For example, the studies may be sorted by date and/or time. It is noted that the prior studies are not limited in any way to modality or body part. That is, a semantic approach is not required to be utilized by the modeling engine 240. Instead, any prior study may be utilized to identify a relevance, independent of the modality that was used in the study and/or the body part being imaged in the study.”  The specification does not appear to support the limitation as currently drafted that the base model is generated using relevant parameters of existing studies, as para. [0039] only discloses generating a base model by collecting studies, sorting the studies for subsequent processing and that any prior study may be utilized to identify a relevance. No disclosure of using “relevant parameters” in order to actually generate the base model appears to be found. 
Dependent Claims 3-9, 16-19, 21-26 inherit the deficiencies of their respective parent claim and are subsequently rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-9, 11, 16-19, 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-9) and server (claims 11-12, 16-19).  (Step 1: Yes)
These steps of Claim 1 and 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “an optimization server” language (Claim 1) and “a transceiver configured to communicate with a practitioner device utilized by a medical professional  via a communication network” language (Claim 11), the limitation “determining the relevant prior studies from prior studies of the patient based on at least a base model wherein the base model is independent of the request and generated using relevant parameters of existing studies”, under its broadest reasonable interpretation in the context of this claim, involves an individual using a base model to determine which prior studies of a particular patient are relevant in, in which the base model is independent of a request and generated in a particular way.  Similarly, the limitation of “updating the base model to a personalized model for the medical professional based on at least the feedback data from the practitioner device”, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual following a set of instructions to determine relevant prior studies of a patient using a model and updating the model based on feedback.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, reciting particular aspects of receiving prior studies and further prior studies, sorting the prior and further prior studies, generating a list of the pairs of studies, and determining a ground truth label indicative of whether a pair is relevant or irrelevant involves an individual receiving study data, sorting the data, creating lists of pairs and then labeling them to indicate if they are relevant; Claims  7 and 17, reciting particular aspects of receiving a report including a recommendation for a further procedure to be performed from the practitioner’s device for the current study, which involves an individual receiving an email or electronic notification from a doctor’s computing device with a recommendation for a future procedure for a patient; Claims 8 and 18, reciting particular aspects of determining further relevant prior studies based on the base model, determining whether the further relevant prior studies negate a need for the recommendation, and updating the report to remove the recommendation when the need for the recommendation is negated, 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “an optimization server”, “a server”, “a transceiver configured to communicate with a practitioner device utilized by a medical professional via a communication network”, and “a processor communicatively coupled to the transceiver and configured to perform operations comprising” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0029] ad [0031], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving a request for relevant prior studies for a patient from a practitioner device utilized by a medical professional”, “receiving feedback data from the practitioner device” amounts to mere data gathering; “transmitting/transmits the relevant prior studies to the practitioner device” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “the request including a current study for the patient, the relevant prior studies being relevant to the current study”, “wherein the feedback comprises at least an identification of one or more of the relevant prior studies utilized by the medical professional and comparison criteria selected by the medical professional” see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, 8, 17, 18,  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4, 6, 16, 21, 22, 24, 25 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3, 5, 9, 19 23, 26, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as recitation of “receiving a request for a patient from a practitioner device utilized by a medical professional”, “transmitting/transmit the relevant studies to the practitioner device”, “receiving feedback data from the practitioner device”, “transceiver communicating via a communications network”, “an optimization server”, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject Claims 4, 6, 7, 8, 16-18, 21, 22, 24, 25 e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 5, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (Step 2B: No)
Dependent claims 3-9, 16-19, 21-26 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1, 3-9, 11, 16-19, 21-26 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 11, 16, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (US Publication 20160147946A1) in view of Greenwood (US Publication 20100121618A1), further in view of Bhavani (US Publication 20170053064A1).
	
Regarding Claim 1, Von Reden discloses the following: 
at an optimization server ([0074] “The example data center 212 of FIG. 2 includes a server 228, a database 230, and a record organizer 232. The server 228 receives, processes, and conveys information to and from the components of the healthcare system 200”)
receiving a request for relevant prior studies for a patient from a practitioner device utilized by a medical professional, the request including a current study for the patient, the relevant prior studies being relevant to the current study ([0037] “Certain examples provide an intelligent recommendation system that automatically displays medical information determined to be relevant to end user(s) for a particular clinical scenario”; [0109] “the systems 400, 500 can be configured to provide a radiology encounter data display and apply heuristics to radiology data to determine relevancy to a current exam for review”; [0113] index) for each document, a summary tag for a timeline display, and select quantitative data extracts, etc., can be provided as a result of the mining, extraction, and processing of prior document data for the patient.”) 
 	determining the relevant prior studies from prior studies of the patient based on at least a base model ([0034] “Certain examples provide a Patient Library as a visual presentation layer used with a radiologist desktop interface to identify and display relevant comparisons for an imaging study, as well as any additional clinical content that may aid in diagnoses…The Patient Library relies on a relevancy algorithm to select comparison exam(s) and/or document(s) with a high likelihood of being useful to a user for a given clinical scenario (e.g., to a radiologist for a given exam he or she is reading) based upon patient clinical context including, but not limited to, a provided reason for that exam”; [0148] “The diagnostic hub 1320 is a home for all of a patient's exam-related information (e.g., non-image data, etc.). The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history. For example, one or more related imaging studies, prior exams, patient history, and/or other clinical documentation can be displayed together with the current exam and/or other clinical scenario under review”; [0151] “A patient library 5 is devoted to helping a radiologist focus on relevant comparison exams, as well as any additional clinical content to aid in diagnosis. The patient library 5 of the diagnostic hub 1320 includes subsection such as a clinical journey 5 a, comparison list 5 b, a comparison exam preview panel 5 c”, [0152] “The comparison list 5 b is a c also generates and/or provides a relevancy score (e.g., 0-100%) based on body part, modality, exam time, and/or other variable(s)”; [0106] discloses using “user model”, which reads on “a base model” for determining relevant prior studies, “The example relevancy algorithm 600 includes a domain model 610 and a user model 620… The user model 620 filters users to allow only those points 625 by users relevant to the clinical situation (e.g., f1 . . . fn+k) only users specific to a given workflow (e.g., w1 . . . wn+k). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.)”) 
transmitting the relevant prior studies to the practitioner device ([0042] “the radiology desktop provides a diagnostic hub and facilitates a dynamic workflow and adaptive composition of a graphical user interface”; [0115], “The workload manager and/or an associated diagnostic hub can leverage the information identification, retrieval, and relevancy determination systems and methods disclosed and described herein to provide information for research, comparison, supplementation, guidance, etc., in conjunction with an exam under review”; Figure 8 shows diagnostic hub with reports and relevancy scores).
receiving feedback data from the practitioner device ([0056], [0069] teach practitioner device is utilized; e.g., workstation to enable HCP to communicate with system; [0091] “Systems/apparatus include feedback mechanisms to train the system for personalized performance”; [0172] “Each item 1722 includes a preference/relevancy indicator 1724 and a feedback mechanism 1726. A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, alphanumeric rating, plus/minus, etc.)”), wherein the feedback comprises at least an identification of one or more of the relevant prior studies utilized by the medical professional ([0172] “A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, and comparison criteria selected by the medical professional ([0117] “A patient library is devoted to helping a radiologist focus on relevant comparison exams…A user can adjust a time frame, filter for specific criteria, turn relevancy on or off, add or remove content categories, etc. The clinical journey also integrates with the comparison list. Modifying filter or search criteria in the clinical journey can impact the exams displayed on the comparison list”); and   
updating the base model to a personalized model for the medical professional based on at least the feedback data from the practitioner device ([0091] “Systems/ apparatus include feedback mechanisms to train the system for personalized performance”; [0106] “example data relevancy algorithm 600. The example algorithm 600 can be employed by the relevancy algorithm 412, algorithm processor service 514, and/or other relevancy calculator. The example relevancy algorithm of FIG. 6 combines aspects of domain specific knowledge with user specific knowledge and user information preference to determine relevancy of certain provided data to certain criterion (e.g., clinical scenario, clinician, patient, exam, condition, etc.). The example relevancy algorithm 600 includes a domain model 610 and a user model 620. The domain model 610 filters (e.g., f1 . . . fn) global usage (e.g., g1 . . . gn) to identify a subset 615 of global usage. The user model 620 filters users to allow only those points 625 by users relevant to the clinical situation (e.g., f1 . . . fn+k) only users specific to a given workflow (e.g., w1 . . . wn+k). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.). Results 615, 625 of the domain model 610 and user model 620 are combined into a result set R 630 indicating a relevancy of the data to the situation”; [0133] “data analysis, usage information, and/or preference information is provided to 
	Von Reden does not explicitly disclose the following, but Greenwood, which is directed to a method of modelling the biological response of a subject using a model that can be modified in accordance with results to make it more effective, does teach the following: 
wherein the base model is independent of the request ([0068] “Typically the method includes, in the processing system: a) determining a condition-independent base model”).
Von Reden teaches a system that receives a request for a relevant prior study from a patient, determines relevant prior studies based on a base model, transmits the relevant studies to the practitioner device, receives feedback  which indicates one or more of the relevant prior studies utilized by the practitioner, and updates the base model to a personalized model for the medical professional based on at least the feedback received.  Von Reden does not explicitly teach that the base model is independent of the request, but Greenwood does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Von Reden with this teaching of Greenwood such that the base model is independent of the request, with the motivation of subsequently updating the base model to determine a condition-specific model (Greenwood at [0068]). 
Von Reden/Greenwood do not explicitly teach the following, but Bhavani, which is directed to a personalized system for retrieving similar image-based subject data, does teach the following: 
wherein the base model is…generated using relevant parameters of existing studies ([0123] “An algorithm for determining a similarity rating can comprise generating a 
Examiner notes that the algorithm taught by Bhavani reads on the “base model”, as Bhavani abstract teaches that a search for retrieving similar image-based subject data may include an image comparison algorithm which compares parameters of the search to subject imaging data and can be updated based on indicated on whether the matches found accurately related to the image data associated with subject. 
Von Reden/Greenwood teach a system that receives a request for a relevant prior study from a patient, determines relevant prior studies based on a base model which is independent of the request, transmits the relevant studies to the practitioner device, receives feedback  which indicates one or more of the relevant prior studies utilized by the practitioner, and updates the base model to a personalized model for the medical professional based on at least the feedback received.  Von Reden/Greenwood do not explicitly teach that the base model is generated using relevant parameters of existing studies, but Bhavani does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Von Reden/Greenwood with this teaching of Bhavani such that the base model is generated using relevant parameters of existing studies, with the motivation of improving productivity of medical professionals by more easily identifying relevant information (Bhavani at [0046]). 

Regarding Claim 11, An optimization server, comprising:
a transceiver configured to communicate with a practitioner device utilized by a medical professional via a communications network ([0056], [0069] teach practitioner device is utilized; e.g., workstation to enable HCP to communicate with system; [0203] “The interface circuit 2020 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 2026 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.)”); and
a processor communicatively coupled to the transceiver and configured to perform operations comprising: receiving a request for relevant prior studies for a patient from the practitioner device, the request including a current study for the patient, the relevant prior studies being relevant to the current study, ([0006] “The example method includes receiving and adding, using the processor, items to the list of items for comparison based on a relevancy analysis of each item to the clinical scenario. The example method includes facilitating, using the processor, user feedback to add, remove, and rate relevance of one or more items in the list of items for comparison”; ([0037] “Certain examples provide an intelligent recommendation system that automatically displays medical information determined to be relevant to end user(s) for a particular clinical scenario”; [0109] “the systems 400, 500 can be configured to provide a radiology encounter data display and apply heuristics to radiology data to determine relevancy to a current exam for review”; [0113] “In certain examples, a current study for one or more patients X, Y, Z is prefetched from a data source 402, 502. If a current study for patient X is being processed, prior report(s) for patient X are located (e.g., from a picture archiving and communication system (PACS), enterprise archive (EA), radiology information system (RIS), electronic medical record (EMR), etc.). For example, report text and prior study metadata including a reason for exam, exam code, study, name, location, etc., are provided from a PACS as prior data for mining, extraction, and processing”; [0114] “A report index) for each document, a summary tag for a timeline display, and select quantitative data extracts, etc., can be provided as a result of the mining, extraction, and processing of prior document data for the patient.”) 
determining the relevant prior studies from prior studies of the patient based on at least a base model ([0034] “Certain examples provide a Patient Library as a visual presentation layer used with a radiologist desktop interface to identify and display relevant comparisons for an imaging study, as well as any additional clinical content that may aid in diagnoses…The Patient Library relies on a relevancy algorithm to select comparison exam(s) and/or document(s) with a high likelihood of being useful to a user for a given clinical scenario (e.g., to a radiologist for a given exam he or she is reading) based upon patient clinical context including, but not limited to, a provided reason for that exam”; [0148] “The diagnostic hub 1320 is a home for all of a patient's exam-related information (e.g., non-image data, etc.). The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history. For example, one or more related imaging studies, prior exams, patient history, and/or other clinical documentation can be displayed together with the current exam and/or other clinical scenario under review”; [0151] “A patient library 5 is devoted to helping a radiologist focus on relevant comparison exams, as well as any additional clinical content to aid in diagnosis. The patient library 5 of the diagnostic hub 1320 includes subsection such as a clinical journey 5 a, comparison list 5 b, a comparison exam preview panel 5 c”, [0152] “The comparison list 5 b is a vertical list of tiles, similar to the worklist 2, displaying available comparison exams for the current patient/primary exam”; [0153] “The comparison previous panel 5 c also generates and/or provides a relevancy score (e.g., 0-100%) based on body part, modality, exam time, and/or other variable(s)” [0106] discloses using “user model”, which reads on “a base model” for determining relevant prior studies, “The example relevancy algorithm 600 includes a domain model 610 and a user model 620… The user model 620 filters users to allow only those points 625 by users relevant 1 . . . fn+k) only users specific to a given workflow (e.g., w1 . . . wn+k). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.)”) 
wherein the transceiver transmits the relevant prior studies to the practitioner device ([0042] “the radiology desktop provides a diagnostic hub and facilitates a dynamic workflow and adaptive composition of a graphical user interface”; [0115], “The workload manager and/or an associated diagnostic hub can leverage the information identification, retrieval, and relevancy determination systems and methods disclosed and described herein to provide information for research, comparison, supplementation, guidance, etc., in conjunction with an exam under review”; Figure 8 shows diagnostic hub with reports and relevancy scores).
receiving feedback data from the practitioner device ([0056], [0069] teach practitioner device utilizes; e.g., workstation to enable HCP to communicate with system; [0091] “Systems/apparatus include feedback mechanisms to train the system for personalized performance”; [0172] “Each item 1722 includes a preference/relevancy indicator 1724 and a feedback mechanism 1726. A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, alphanumeric rating, plus/minus, etc.)”), wherein the feedback comprises at least an identification of one or more of the relevant prior studies utilized by the medical professional ([0172] “A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, alphanumeric rating, plus/minus, etc.), and a compilation of feedback ratings 1724 is provided in conjunction with the item 1722. Thus, as shown in the example of FIG. 17, 92% of users found the first item relevant and/or otherwise useful to their clinical scenario, while 84% found the second item relevant”; giving a thumbs-up would indicate the prior study was utilized to some extent) and comparison criteria selected by the medical professional ([0117] “A patient library is devoted to helping a radiologist focus on relevant comparison exams…A user can and   
updating the base model to a personalized model for the medical professional based on at least the feedback data from the practitioner device ([0091] “Systems/ apparatus include feedback mechanisms to train the system for personalized performance”; [0106] “example data relevancy algorithm 600. The example algorithm 600 can be employed by the relevancy algorithm 412, algorithm processor service 514, and/or other relevancy calculator. The example relevancy algorithm of FIG. 6 combines aspects of domain specific knowledge with user specific knowledge and user information preference to determine relevancy of certain provided data to certain criterion (e.g., clinical scenario, clinician, patient, exam, condition, etc.). The example relevancy algorithm 600 includes a domain model 610 and a user model 620. The domain model 610 filters (e.g., f1 . . . fn) global usage (e.g., g1 . . . gn) to identify a subset 615 of global usage. The user model 620 filters users to allow only those points 625 by users relevant to the clinical situation (e.g., f1 . . . fn+k) only users specific to a given workflow (e.g., w1 . . . wn+k). Users are able to indicate data preference through a rating system (e.g., like/dislike, relevant/not-relevant, star rating, etc.). Results 615, 625 of the domain model 610 and user model 620 are combined into a result set R 630 indicating a relevancy of the data to the situation”; [0133] “data analysis, usage information, and/or preference information is provided to a relevancy algorithm to determine relevance of the data associated with the data event to the given clinical scenario. For example, domain and user usage, knowledge, preference, and workflow filters are applied to the gathered analysis and information to provide an indication (e.g., a score, a category, a range, a classification, etc.) of relevancy to the given clinical scenario (e.g., a foot x-ray, an abdominal ultrasound, dizziness, etc.”; providing user preference to relevancy algorithm which includes the user model reads on ‘updating the base model’). 

wherein the base model is independent of the request ([0068] “Typically the method includes, in the processing system: a) determining a condition-independent base model”).
Von Reden teaches a system that receives a request for a relevant prior study from a patient, determines relevant prior studies based on a base model, transmits the relevant studies to the practitioner device, receives feedback  which indicates one or more of the relevant prior studies utilized by the practitioner, and updates the base model to a personalized model for the medical professional based on at least the feedback received.  Von Reden does not explicitly teach that the base model is independent of the request, but Greenwood does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Von Reden with this teaching of Greenwood such that the base model is independent of the request, with the motivation of subsequently updating the base model to determine a condition-specific model (Greenwood at [0068]). 
Von Reden/Greenwood do not explicitly teach the following, but Bhavani, which is directed to a personalized system for retrieving similar image-based subject data, does teach the following: 
wherein the base model is…generated using relevant parameters of existing studies ([0123] “An algorithm for determining a similarity rating can comprise generating a score by comparing the similarity of the queried data with the data retrieved from the query. For example, a similarity rating can comprise searching a database for patient data images that relate to search parameters input by the user and comparing the retrieved images to the queried search parameters and/or queried patient data. In some instances, a similarity score can be generated if the retrieved images are at least 20, 30, 40, 50, 60, 70, 80, 90 or 100% identical to the queried search parameters and/or queried patient data”)

Von Reden/Greenwood teach a system that receives a request for a relevant prior study from a patient, determines relevant prior studies based on a base model which is independent of the request, transmits the relevant studies to the practitioner device, receives feedback  which indicates one or more of the relevant prior studies utilized by the practitioner, and updates the base model to a personalized model for the medical professional based on at least the feedback received.  Von Reden/Greenwood do not explicitly teach that the base model is generated using relevant parameters of existing studies, but Bhavani does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Von Reden/Greenwood with this teaching of Bhavani such that the base model is generated using relevant parameters of existing studies, with the motivation of improving productivity of medical professionals by more easily identifying relevant information (Bhavani at [0046]). 


Regarding Claim 3, Von Reden/Greenwood/Bhavani disclose the limitations of Claim 1. Von Reden further discloses the base model is created based on the prior studies and further prior studies for further patients ([0123] “FIG. 9 shows an example context-driven analysis 900 using an image-related clinical context relevancy algorithm. At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history 

Regarding Claim 6 and 16, Von Reden/Greenwood/Bhavani disclose the limitations of Claims 1-2 and 11-12, respectively. Von Reden further discloses the feedback data includes at least one input received from the practitioner device for a prior request after the prior relevant studies to the prior request are received ([0172] “the list of comparison 1720 includes a one or more comparison item indicators 1722. Each item 1722 includes a preference/relevancy indicator 1724 and a feedback mechanism 1726. A user can provide his or her feedback regarding a particular item 1722 via the feedback mechanism 1726 (e.g., thumbs up/thumbs down, star rating, alphanumeric rating, plus/minus, etc.), and a compilation of feedback ratings 1724 is provided in conjunction with the item 1722. Thus, as shown in the example of FIG. 17, 92% of users found the first item relevant and/or otherwise useful to their clinical scenario, while 84% found the second item relevant”). 


Regarding Claims 21 and 24, Von Reden/Greenwood/Bhavani disclose the limitations of Claims 1 and 11, respectively. Von Reden further discloses receiving a further request for relevant prior studies for a further patient from the practitioner device utilized by the medical professional, the request including a current study for the further patient, the relevant prior studies being relevant to the current study; determining the relevant prior studies from prior studies of the patient based on at least the personalized model; and transmitting the relevant prior studies to the practitioner device (see Claim 1 above; see 

Regarding Claims 22 and 25, Von Reden/Greenwood/Bhavani disclose the limitations of Claims 1 and 11, respectively.  Von Reden further discloses receiving further feedback data from the practitioner device, wherein the feedback comprises at least an indication of one or more of the relevant prior studies utilized by the medical professional for the further patient; and updating the personalized model to an updated personalized model for the medical professional based on at least the further feedback data from the practitioner device see Claim 1 above; see Von Reden at [0138] which discloses the system may be used for “a collection of patients” such as “patients associated with a physician, patients in a hospital”). Per MPEP 2144.04, mere duplication of parts (e.g., using the claimed system with at least two patients) has no patentable significance unless a new and unexpected result is produced.

Regarding Claims 23 and 26, Von Reden/Greenwood/Bhavani disclose the limitations of Claims 1 and 11, respectively. Von Reden further discloses wherein the relevant prior studies include a relevance score of the relevant prior studies to the current study ([0118] “The comparison list provides one or more available comparison exams for the current patient/primary exam…The comparison previous pane also generates and/or provides a relevancy score (e.g., 0-100%) from the relevancy algorithm 600 and associated systems 400, 500 based on body part, modality, exam time, and/or other variable(s)”). 


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (US Publication 20160147946A1 in view of Greenwood (US Publication 20100121618A1), further in view of Bhavani (US Publication 20170053064A1), further in view of Collins et al (US Publication 20070239707A1), further in view of Gokturk et al (US Publication 20080144943A1).  

Regarding Claim 4, Von Reden/Greenwood/Bhavani disclose the limitations of Claims 1 and 3.  Reden further discloses: 
receiving the prior studies and the further prior studies ([0123] “At 902, an exam is retrieved for review. For example, a patient identifier (e.g., Patient X, etc.), an exam code (e.g., CTFOOTLT, etc.), and a reason for exam (e.g., foot pain, etc.) are provided. At 904, relevant prior history for that patient, exam, reason, etc., is identified. At 906, identified relevant history information is retrieved. For example, Patient X, who has come in for an exam including a left foot CT image due to foot pain, may have a history of diabetes. History information can come from a variety of sources such as radiology exam results 908, clinical data 910, etc. At 912 and 914, additional clinical information can be provided with the patient history information. For example, a certain percentage of patients with diabetes complain about foot pain; foot pain is associated with diabetes, etc.; see Fig 9) 
sorting the prior studies and the further prior studies ([0148] “The diagnostic hub 1320 positions a radiologist to provide more accurate diagnoses by quickly highlighting relevant comparisons as well as a current patient's broader clinical history” [0170] “When a radiologist opens an exam off of his or her worklist, “My Comparisons” 1720 is auto-populated with a select few comparison items from the patient's history that the Relevancy Algorithm calculated to be most relevant to the exam that the radiologist is reading”);  
Von Reden/Greenwood/Bhavani do not explicitly teach the following, but Collins, which is directed to a method of locating relevant documents, does teach the following: 
generating a list of pairs of the prior studies and the further prior studies ([0084] “using the way of describing the fingerprint as a list of paired data, the fingerprint represents a list where each item in the list is composed of a pair of data, the first piece of data in the pair being a numerical representation of a topic category and the second item in the pair being a numerical representation of a weight”); and 
Von Reden teaches a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device.  Though Von Reden teaches that the system utilizes prior studies for the patient and prior studies for additional patients, Von Reden does not explicitly teach that the system creates a list of pairs of these data points. Collins does teach creating pairs of data to determine relevance.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Von Reden/Greenwood/Bhavani with the teachings of Collins, to find relevant content by comparing two pieces of data (Collins [0002]).  
Collins teaches creating a list of pairs of “data” but does not explicitly teach pairs of “prior studies” and “further prior studies”. Von Reden does teach “prior studies” and “further prior” studies as shown above. Prior studies and further prior studies are just labels for the type of data. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Von Reden/Greenwood/Bhavani/Collins does not disclose the following, but Gokturk, which is directed to a system, and method for enabling image searching, does teach the following: 
determining a ground truth label indicative of whether each of the pairs is one of a relevant pair and an irrelevant pair ([0227] “First, distance vectors for both similar image pairs and dissimilar image pairs are calculated. “Similar” and “Dissimilar” may be defined by a given set ground-truth data”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Von Reden/Greenwood/Bhavani/Collins with the teachings of Gokturk, to generate a label or classification (Gokturk [0061]).  

Regarding Claim 5, Von Reden/Greenwood/Bhavani/Collins/Gokturk disclose the limitations of Claims 1, 3 and 4.  Von Reden further discloses The method of claim 4, wherein the base model is further created based on a feature extractor and a statistical model to determine a relevance score for each of the pairs that is the relevant pair ([0114] “A report summary, similarity score (sindex) for each document, a summary tag for a timeline display, and select quantitative data extracts, etc., can be provided as a result of the mining, extraction, and processing of prior document data for the patient. Additionally, a value of a feature (vfeat) from a feature set provided as a result of the mining, extraction, and analysis can be determined based on one or more of modality, body part, date, referring physician, etc. Then, using vfeat and sindex, a relevancy score can be calculated using, for example: Relevancy=f(s index ,v feat). Thus, relevancy is a function of an identified feature and a similarity score for identified data in comparison to a current exam, study, patient, etc.”).  
	
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (US Publication 20160147946A1 in view of Lee et al (US Publication 20140288970A1).  

Regarding Claim 7 and 17, Von Reden/Greenwood/Bhavani do not disclose the following, but Lee, which is directed to a method of identifying relevant imaging exam recommendations from prior medical reports, does teach the following: 
receiving a report from the practitioner device for the current study, the report including a recommendation for a further procedure to be performed on the patient (Lee [0032] “the report analyser 128 compares a context of an identified follow-up imaging recommendation with a clinical indication included in the imaging examination order… If a match is found, the report analyser 128 can confirm the identified follow-up imaging recommendation as a relevant recommendation…”; [0013] describes computing system: “FIG. 1 illustrates a system 100 in which a computing apparatus 102 identifies relevant follow-up imaging examination recommendations for a patient from archived imaging reports of the patient and visually presents the identified imaging examinations, which can be used to guide a radiologist or technician with determining a suitable follow-up imaging examination for the patient Figure 1 shows the system”).  
 	Von Reden/Greenwood/Bhavani teaches a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device.  Though Von Reden teaches that the system may be used to “recommend information for a given clinical scenario”, Von Reden does not explicitly teach that the system also displays a recommendation for a further procedure for the patient. Lee does teach that the system displays a recommended follow-up procedure.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Von Reden/Greenwood/Bhavani with the teachings of Lee, to visually presenting identified follow-up recommendations via a display (Lee .  

Regarding Claim 8 and 18, Von Reden/Greenwood/Bhavani/Lee discloses the limitations of Claims 1-2, 7, 11-12, 17 respectively. Von Reden further discloses: 
determining further relevant prior studies from the prior studies of the patient based on the base model ([0167] “In the example of FIG. 17, the Clinical Journey 1710 is a full patient ‘timeline’ of imaging exams, as well as other clinical data such as surgical and pathology reports, labs, meds, etc.”; [0174] “Within the Comparison Exam Preview Panel 1730, the radiologist can view either entire contents of a selected comparison or only piece(s) that were identified and used by the relevancy algorithm in its relevancy calculation”; [0187] “one or more events from a timeline can be added to list of comparisons for review. For example, a patient timeline and/or other list of items/events related to the patient can be displayed in conjunction with the list of comparison items via the patient library, and one or more of the patient timeline items can be added to the list of items for comparison with the clinical scenario”).  
Von Reden/Greenwood/Bhavani do not disclose the following, but Lee, which is directed to a method of identifying relevant imaging exam recommendations from prior medical reports, does teach the following: 
determining whether the further relevant prior studies negate a need for the recommendation ([0033] “the report analyser 128 filters the identified follow-up imaging recommendation to remove identified follow-up imaging recommendation which have already led to subsequent imaging examinations. Such sentences can be labelled as already satisfied and/or no longer relevant and removed from the list of identified follow-up imaging recommendations”); and
when the need for the recommendation is negated, updating the report to remove the recommendation ([0033] “the report analyser 128 filters the identified follow-up imaging 
Von Reden teaches a system that requests prior studies for a patient that are relevant to a current study, determines the relevant studies based on a model that indicates a relevance score, and transmits the relevant studies to the practitioner’s device.  Though Von Reden teaches that the system may be used to “recommend information for a given clinical scenario”, Von Reden does not explicitly teach that the system also displays a recommendation for a further procedure for the patient. Lee does teach that the system displays a recommended follow-up procedure.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Von Reden/Greenwood/Bhavani with the teachings of Lee, to visually presenting identified follow-up recommendations via a display (Lee [0006]) because manual review to look for follow-up recommendations can be time-consuming and prone to doctor/technician error (Lee [0004]).  

Regarding Claim 9 and 19, Von Reden/Greenwood/Bhavani/Lee disclose the limitations of Claims 1-2, 7, and 11-12, 19, respectively.  Lee further discloses the following: 
wherein the recommendation is identified using one of a text extraction and a speech detection based on whether the report is created using one of text and speech (Lee [0023] “the report analyzer 128 analyses received medical reports and identifies fragments of text in the medical reports that include a relevant follow-up imaging examination recommendation or (other relevant information about follow-up examinations) for determining a suitable follow-up imaging examination.; see also [0024]) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Von Reden/Greenwood/Bhavani/Lee with these teachings of Lee, to search surrounding a relevant follow-up imaging exam recommendation for related terms and compare with the current imaging exam order ([Lee 0030]).  


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112 Rejections
	With respect to 112(a) and 112(b) rejection of Claim 1, Applicant’s amendment overcomes both rejections and the rejections have been withdrawn.  112(a) section has been updated to address new rejection in amended claim language. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  At bottom of page 7-top of page 8, Applicant summarizes NFOA and asserts that claim 1 recites significantly 
	Regarding Applicant’s arguments on page 8, Examiner respectfully disagrees that a solution to a technological problem has been presented.  As presented in the Specification as originally filed, including at Para. [0003], [0005], [0007], the problem described is not directed towards a problem with technology itself, but rather is a problem associated with efficiency of personnel in manually reviewing studies, which creates a bottleneck. The Applicant further calls attention to problems created when a radiologist approximates the most relevant prior studies by their own criteria since there may be variation between different radiologists.  While these examples may make the process cumbersome or inefficient, the problems as described are problems arising from personnel or workflow inefficiencies, and not from a technology itself.  
	Next, Applicant asserts (page 9) that the technological improvements recited in claim 1 are “at least 1) determining the relevant prior studies from prior studies of the patient based on at least a base model wherein the base model is independent of the request and generated using relevant parameters of existing studies and 2) receiving feedback data from the practitioner device, wherein the feedback comprises at least an indication of one or more of the relevant prior studies utilized by the medical professional and updating the base model to a personalized model for the medical professional based on at least the feedback data from the 
On page 9, Applicant argues that “existing systems are time consuming and unrealistic in generating relevant studies for a user”, and argues that “The claimed invention not only determines the relevant prior studies for the user based on the personalized model but also and allows for development of a system that is customized to a given user such as a radiologist. Specifically, the claimed invention provides an automated mechanism in which relevant prior studies are identified using the base model”, and cites to the ability to schedule appointments for patients using a calendar application and tracking procedures/treatments when the relevant prior studies are transmitted to the user”.  As mentioned in above paragraphs, the problem described is directed to time and efficiency, rather than being a problem with the current technology itself.  The latter argument regarding scheduling patients with a calendar application and tracking of treatments or procedures has no clear nexus to the claim language as currently drafted and is therefore unpersuasive. 
At top of page 10, Applicant presents amended claim 1. The 101 rejection above has been updated to address claim 1 as amended.  
Regarding Applicant’s assertion that that amended claim 1 is analogous to Example 39 of the USPTO’s Subject Matter Eligibility Examples (page 10), Examiner respectfully disagrees. In 101 section above, it is shown how Claim 1 is directed to methods of organizing human activities. Regarding Example 39, it is found to be eligible because the background describes a technical problem related to use of neural networks to robustly detect human faces in images where there are shifts, distortions and variations in scale and rotation of face patterns in the image.  To solve this problem, Example 39 background explains that the invention addresses the aforementioned issue by the use of an expanded training set to train the neural network and implementing an iterative training algorithm to retrain the system with an updated training set 
For these reasons, the 101 rejection is maintained.  

102 Rejections
	Applicant’s arguments regarding Claim 1 and 11 have been fully considered but are moot in view of newly applied reference. New grounds of rejection have been necessitated by Applicant’s amendments.  The rejection has been updated as a 103 rejection in view of a newly cited reference.  

103 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. Applicant has not argued featured specific to the dependent claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the 103 rejection of these claims is also maintained. 





Conclusion                                                                                                                                                                                                                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619